Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 6, 2019

                                      No. 04-19-00227-CV

                                   IN RE M.I.A., A CHILD,
                                         Appellant

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02030
                     The Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER
         This is an appeal from the termination of parental rights to minor children. Appellant has
filed a brief that identifies minor children by name and discloses their dates of birth in the
appendix. The Texas Rules of Appellate Procedure prohibit the filing of documents that disclose
a minor’s name or date of birth, and the rules require that such information be redacted before
filing. See TEX. R. APP. P. 9.8(b)(1), 9.9(a)-(c).

       We therefore strike appellant’s brief and order that the brief and appendix, appropriately
redacted, be refiled within 3 days of this order.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of June, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court